Citation Nr: 0719800	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-02 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1969, and October 1969 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for PTSD.  In 
August 2005, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  

In October 2005, the Board remanded this case for additional 
evidentiary development, and also referred several claims for 
adjudication by the RO including claims for increased ratings 
for peripheral neuropathy, peripheral vascular disease and 
bursitis, and a claim for special monthly compensation based 
on loss of use of left and right feet.

Unless the RO developed a separate folder concerning these 
matters that was not forwarded to the Board with the pending 
issue on appeal, it does not appear that these claims have 
been addressed, and the RO should do so accordingly.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's October 2005 remand, the RO performed 
requested evidentiary development concerning the veteran's 
alleged non-combat stressor.  Thereafter, in its February 
2007 supplemental statement of the case ((SSOC), the RO noted 
that the veteran had indicated his receipt of a Bronze Star 
Medal, and that the record had no copy of that citation on 
record.  Thus, the RO asked the veteran to provide a copy of 
the citation and forward it as soon as possible.  

As such, the veteran mailed his SSOC Notice Response, which 
was date stamped April 2007, and attached a copy of his 
citation for a Bronze Star.  It does not appear that the RO 
considered this evidence in a subsequent SSOC.  According to 
38 C.F.R. § 19.37, evidence received by the RO prior to the 
transfer of the records to the Board after an appeal has been 
initiated (including evidence received after certification 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
If any prior SSOC were prepared before the receipt of the 
additional evidence, a SSOC will be furnished to the 
appellant and his or her representative.

Accordingly, the case is REMANDED for the following action:

The RO should consider a recently 
submitted citation for a Bronze Star 
Medal concerning a claim of service 
connection for PTSD, and if the 
determination remains unfavorable to 
the veteran, the RO must issue an SSOC 
and provide him a reasonable period of 
time in which to respond before this 
case is returned to the Board.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'  Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



